DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because there is an extraneous "Figure 1" below the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osecky et al. (US 20020101714 A1), hereinafter "Osecky".

Regarding Claim 1, Osecky teaches An assembly for detecting an intrusion into an appliance, wherein, the appliance including at least one chamber, at least one wall relating to one and the same chamber being designed so as to form a chamber opening allowing to access at least one appliance chip (Osecky, Fig. 1 and [0016], Computer system 10 is enclosed in a case, which is represented by box 12. System 10 includes central processing units (CPUs) 14 and 16; also see Fig. 1 and note that the openings of box 12 are formed by the case fans 24 and 26), the assembly including at least one baffle, the at least one baffle being, each, disposed at the chamber opening (Osecky, Fig. 1 and [0019], fans 24, and 26; Note, Examiner considers fan blades as baffles that regulate the temperature within the box/system; also see Fig. 1 24 and 26), the assembly including at least one chip, the chip comprising a baffle manager (Osecky [0019] fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28), the baffle manager is configured to: 
- cause the at least one baffle to move repeatedly between a first and a second position with respect to the chamber opening, during an operation of the at least one appliance chip (Osecky Fig. 1 Fan Monitoring and Control Unit 28 controls Case Fans 24 and 26 as well as CPU Fans 20 and 22. The fan blades are moving constantly between “open and closed positions” relative to the opening of the box/system.); 
- detect whether the baffle movement is or is not slowed or blocked during the appliance chip operation (Osecky Fig. 2 52 Detect Fan Obstruction; also see [0037] At block 52 of flowchart 50, a fan obstruction is detected. This can be accomplished using any of the methods described above, such as detecting a sudden change in fan speed or fan current, or a rise in temperature.); and 
- send, only if the baffle movement is slowed or blocked during the appliance chip operation, to the at least one appliance chip or at least one device, at least one predetermined signal for alerting the at least one appliance chip or the at least one device (Osecky [0019] Accordingly, fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28 and fans 20, 22, 24, and 26, respectively, thereby allowing unit 28 to monitor the fan health signals to detect fan obstructions; also see [0032] Such a fan could include appropriate logic that would reverse the fan direction upon ; or 
- take, only if the baffle movement is slowed or blocked during the appliance chip operation, at least one predetermined action (Osecky Fig. 2 54; also see [0038] Next, control passes to block 54, where an attempt is made to clear the obstruction. This step can be as simple as stopping the fan, waiting a period of time, and restarting the fan. Alternatively, the fan direction can be reversed, and the fan speed can be increased. This sequence can be repeated several times to clear the obstruction, and the success of the attempts can be evaluated using the same methods that were used to initially detect the obstruction.).

Regarding Claim 2, Osecky further teaches wherein the first position includes a position that is substantially closed with respect to the chamber opening and the second position includes a position that is at least partially open with respect to the chamber opening (Osecky Fig. 1 Fans 20, 22, 24, 26. The rotation of the fan is inherently analogous to constantly opening and closing the chamber opening with respect to a particular point in space of the opening at some instance in time).

Regarding Claim 8, Osecky further teaches wherein the baffle manager is executed by a controller or a processor that is included in a chip that is either included in the at least one appliance chip or separate from the at least one appliance chip (Osecky Fig. 1 Fan Monitoring and Control Unit 28 monitors CPU Fans 20 that protect CPUs 14 and 16).

Regarding Claim 10, Osecky teaches an appliance for detecting an intrusion into the appliance, wherein, the appliance including at least one chamber, at least one wall relating to one and the same chamber being designed so as to form a chamber opening allowing to access at least one appliance chip (Osecky [0016] Computer system 10 is enclosed in a case, which is represented by box 12. System 10 includes central processing units (CPUs) 14 and 16; ; also see Fig. 1 and note that the openings of box 12 are formed by the case fans 24 and 26), the appliance including at least one assembly, the assembly including at least one baffle, the at least one baffle being, each, disposed at the chamber opening (Osecky [0019] fans 24, and 26; Note, fan blades are considered a baffle that regulates the temperature within the box/system; also see Fig. 1 24 and 26), the assembly including at least one chip, the chip comprising a baffle manager (Osecky [0019] fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28), the baffle manager is configured to: 
- cause the at least one baffle to move repeatedly between a first and a second position with respect to the chamber opening, during an operation of the at least one appliance chip (Osecky Fig. 1 Fan Monitoring and Control Unit 28 controls Case Fans 24 and 26 as well as CPU Fans 20 and 22. The fan blades are moving constantly between “open and closed positions” relative to the opening of the box/system.); 
- detect whether the baffle movement is or is not slowed or blocked during the appliance chip operation (Osecky Fig. 2 52 Detect Fan Obstruction); and 
- send, only if the baffle movement is slowed or blocked during the appliance chip operation, to the at least one appliance chip or at least one device, at least one predetermined signal for alerting the at least one appliance chip or the at least one device (Osecky [0019] Accordingly, fan health signals 30, 32, 34, and 36 are coupled between fan monitoring and control unit 28 and fans 20, 22, 24, and 26, respectively, thereby allowing unit 28 to monitor the fan health signals to detect fan obstructions; also see [0032] Such a fan could include appropriate logic that would reverse the fan direction upon detecting a sudden increase in air speed, and an audible alarm that alerts the operator of an obstruction.); or 
- take, only if the baffle movement is slowed or blocked during the appliance chip operation, at least one predetermined action (Osecky Fig. 2 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osecky et al. (US 20020101714 A1), hereinafter "Osecky" (same as above).

Regarding Claim 7, Osecky further teaches wherein each of the at least one baffle includes a vane, a pivot, the vane allowing preventing from an intrusion into the appliance, the pivot allowing an oscillation movement of the baffle (Osecky Fig. 1 Fans 20, 22, 24, 26; Note, fans inherently have a vane and pivot. The fan blades are considered vanes and are used to detect obstruction, and a rod or pivot-like structure is necessary to transfer power from the motor to rotate the fan blades).
Osecky is not relied upon to explicitly teach a bearing, and the bearing being coupled to the pivot, the bearing allowing the pivot to rotate. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to recognize that a mechanical bearing is inherent in transferring the rotational force of the motor to the pivot.
However, to the extent that the applicant may disagree, the Examiner takes official notice that a mechanical bearing is a well-known component (see School of PE (“ROLE OF BEARINGS IN MECHANICAL ENGINEERING APPLICATIONS”, School of PE March 08, 2017), hereinafter “PE” and Thomas (“General Types of Bearings and How They Work”, Dec. 26, 2018, Thomasnet.com), hereinafter “Thomas”).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Osecky to explicitly include a bearing coupled to the pivot allowing the pivot to rotate, because “bearings are machine elements that allow components to move with respect to each other” (see PE page 1) and “generally speaking, a bearing is a device that is used to enable rotational or linear movement, while reducing friction and handling stress.” (Thomas page 1).

Allowable Subject Matter
Claims 3 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Osecky as best understood by the Examiner, when considered alone and in combination with the prior art of record fails to teach or suggest wherein each of the at least one baffle is coupled to a camshaft, the camshaft allowing to cause a synchronised oscillation between the first and the second position with respect to the chamber opening for all of the at least one baffle, the camshaft being controlled by the baffle manager. 
Additionally, Claims 4-6 would be allowable by virtue of their dependence on claim 3.
Regarding Claim 9, Osecky, as best understood by the Examiner, when considered alone and in combination with the prior art of record fails to teach or suggest the second controller being configured to detect whether there is or is not a dropping voltage, the second controller being adapted to switch, only if there is the dropping voltage, from a main supply input to a back-up supply input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas et al. (WO 2016111728 A1) discloses Privacy and Security Systems and Methods of Use.
Tonozuka et al. (JP 2003188552 A) discloses Casing Structure of the Electronic Equipment.
Lui et al. (CN 209028057 U) discloses a Natural Asphalt Waterproof Effect Detection Device.
Williams (GB 2512517 A) discloses an Apparatus for Controlling the Movement of a Closure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/15/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863